DETAILED ACTION
1.	This Office Action is in response to Applicant’s Response to Election/Restriction filed on 04/24/2020. Claims 1-14 are examined below.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 04/24/2020 have been by the examiner. An initialed copy is attached.


Election/Restrictions
4.	Claims 15-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/15/2021.
Applicant's election with traverse of claims 1-14 in the reply filed on 06/15/2021 is acknowledged.  The traversal is on the ground(s) that a search of the present claims would not be unduly burdensome upon the Examiner, does not serve public interest and that it would be unfair to Applicant to incur the expense of prosecuting multiple patent applications where the assertedly differing species are so closely interrelated to one .  This is not found persuasive because elected group I is drawn to a composition and is silent as to textiles; all of the non-elected groups require textiles. Even though the searches for classes and keywords overlap in scope, they are not co-extensive in scope and thus are a serious burden.
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.	Claim 11 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 11 recites the limitation "the pH adjusting agent" in line 1. Claim 1, on which claim 11 depends, does not recite a pH adjusting agent. There is insufficient antecedent basis for this limitation in the claim. If claim 11 were amended to depend upon claim 10, this rejection would be overcome. Appropriate correction is required.


Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-10 & 13-14 are rejected under 35 U.S.C. 102(1)(1) as being anticipated by Elfersy et al. (US 2006/0193816 A1; an IDS reference, hereinafter “Elfersy”).
	As to claim 1, Elfersy teaches a formulation for imparting antistatic properties (see para. 0011, 0158), the formulation comprising: an amphoteric surfactant, an alkoxysilane, and a carrier (see para. 0012-0016, 0033, 0138, 0146, 0148, 0153).
	As to claims 2-3, Elfersy teaches the formulation according to claim 1, wherein the alkoxysilane is a silane quaternary ammonium compound (see para. 0013, 0134).
As to claims 4-5, Elfersy teaches the formulation according to claim 1, wherein the amphoteric surfactant is selected from the group consisting of amidoalkyl hydroxysultaines comprised of hydroxysultaine coco-amido-propyl and has a formula of 
    PNG
    media_image1.png
    128
    363
    media_image1.png
    Greyscale
 (see para. 0148: examples of amphoteric surfactants include C8 to C18 sultaines, e.g. cocamidopropyl hydroxysultaine which has the claim 5 defined formula wherein R1= alkyl group and G=SO3- where G carries a sulfonate group that carries a negative charge).
Elfersy teaches the formulation according to claim 1, wherein the alkoxysilane has a chemical structure of 
    PNG
    media_image2.png
    105
    109
    media_image2.png
    Greyscale
wherein R2, R3, R4, R5 are alkyl groups (see para. 0134: in an embodiment, the organosilane quaternary ammonium compound may be 3-trimethoxylsilyl propyltetradecyldimethyl ammonium chloride).
As to claims 7-8, Elfersy teaches the formulation according to claim 1, wherein the formulation comprises the alkoxysilane in an amount in a range of 0.001% to 50% by weight of the formulation (see para. 0013: an organosilane quaternary ammonium compound in a range from about 0.01% to about 42%); wherein the formulation comprises the amphoteric surfactant in an amount in a range of 0.001% to 50% by weight of the formulation (see para. 0151: the surfactant may be present in the composition in amounts of from about 0% to 30% by weight). See MPEP 2131.03.
As to claim 9, Elfersy teaches the formulation according to claim 1, wherein the carrier is water (see para. 0012-0016, 0146, 0153: in one embodiment, composition comprises about 50-80% water).
As to claim 10, Elfersy teaches the formulation according to claim 1, further comprising an additive selected from the group recited in claim 10 (see para. 0016: other ingredients as needed for the desired application of the composition; para. 0138-0139: an oxidizing agent as an antimicrobial, a softener, etc.).
As to claims 13-14, Elfersy teaches the formulation according to claim 10, wherein the antimicrobial is effective against a bacteria selected from the group consisting of S. aureus, M. osloensis, E. coli, K. pneumonia, and a combination thereof (see para. 0156, 0138-0139); and wherein the antimicrobial is selected from the group 
Elfersy teaches all of the limitations of instant claims 1-10 and 13-14. Therefore, Elfersy anticipates the above-listed claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Elfersy et al. (US 2006/0193816 A1), in view of Hu et al. (US 2008/0005852 A1; an IDS reference, hereinafter referred to as “Hu”).
	Elfersy teaches the formulation according to claim 1 as described above in the anticipation rejection, but fails to explicitly disclose a pH adjusting agent selected from the group consisting of an acetic acid solution, a citric acid solution, NaOH, an ammonia solution and a combination thereof [claim 11]; and that the formulation has a pH in a range of from 2 to 13 [claim 12].	
	However, Hu, in analogous art of imparting an antistatic property to a fabric (see abstract), teaches that a pH at which the polymers are applied may be between pH 0 to pH 7, more preferably between pH 2 to pH 4.5 (see para. 0047) and a bath pH adjusted citric acid (see Example 12 in para. 0076). A prima facie case of obviousness exists because the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. See MPEP 2144.05 I.
Therefore, in view of the teaching of Hu, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the formulation taught by Elfersy by incorporating the pH adjusting agents and acidic formulation pH taught by Hu to arrive at the claimed invention because Elfersy suggests that a composition may have other ingredients as needed for the desired application of the composition, such as other formulations apparent to those skilled in the art (see Elfersy para. 0016). Thus, a person of ordinary skill in the art would be motivated to select the instantly claimed pH and pH adjusting agents for the claimed formulation with a reasonable expectation of success for providing a fabric that exhibits not only durable antistatic behavior, but also additional performance-enhancing characteristics such as water repellency, oil repellency, soil release, hydrophilicity and the like (see Hu para. 0011, 0017, 0023-0031), and would expect such a composition to have similar properties to those claimed, absent the showing of unexpected results.


Examiner’s Note
9.	Examiner has cited particular paragraphs or figures in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is 


Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342.  The examiner can normally be reached on Monday to Friday: 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application is assigned is 571-273-8300.





/KATIE L. HAMMER/Primary Examiner 
Art Unit 1761                                                                                                                                                                                             September 13, 2021